DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
	a) In claim 18 lines 6-8, please change “features fed to the dimensionality reduction stage (24), wherein a redundancy of the reduced features is lower than a redundancy of the features fed to the dimensionality reduction stage, wherein the information extraction block (5)” to --	--features fed to the dimensionality reduction stage, wherein a redundancy of the reduced features is lower than a redundancy of the features fed to the dimensionality reduction stage, wherein the information extraction block --.
	b) In the preamble of claims 15-18, please change “A gas sensing device according to one of the claim 12” to
	–A gas sensing device according to claim 12--.

Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
4.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder (e.g., “block”) that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “preprocessing block” in claims 1, 4 , 8-11, and 20, “information extraction block” in claims 1, 4, 12, 17-18, and 20,  and “decision making block configured” in claims 1, 3-4, and 19-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification (e.g., Figs. 5-7, paragraphs [0122]-[0124] in filed specification) as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
5.	Claims 1-20 are allowed.
6.	Claims 1-20 are renumbered.
7.	The following is an examiner’s statement of reasons for allowance:
	In regards to claim 1, the closest prior art, Joseph et al. (US Pat. Pub. 2013/0064423, hereinafter “Joseph”) at least teaches a gas sensing device for sensing one or more gases in a mixture of gases (Joseph paragraphs [0026]-[0027] teach a gas sensor array for sensing one or more gases), the gas sensing device comprising:
	one or more chemo-resistive gas sensors, wherein each of the gas sensors is configured for generating signal samples corresponding to a concentration of one of the one or more gases in the mixture of gases (Joseph paragraphs [0027] and [0029] teach one or more chemo-resistive gas sensors in the sensor array having composites of metal nanoparticles and organic linkers, where the chemical composition of the materials of the sensors are tuned in order to provide chemical sensitivity/selectivity signals in response to detecting a concentration of one or more target analyte gases), wherein the one or more gas sensors are alternately operated in recovery phases and in sense phases, wherein the signal samples of each of the gas sensors are generated during the sense phases (Joseph Fig. 1 and paragraphs [0013] and [0054] teach where each of the gas sensors are alternately operated in recovery phases where the sensor de-saturates and returns to its null-response, and sense phases where the sensor is exposed to a detection sample, and where the signal samples are generated during the sense phases) ;
	a preprocessing block configured for receiving the signal samples from each of the gas sensors and for filtering the received signal samples in order to generate filtered signal samples for each of the gas sensors (Joseph paragraphs [0014] and [0055] teach a mean or smoothing filter as a preprocessing block for receiving the signal samples and filtering the received signal samples to generate filtered samples);
	an information extraction block configured for receiving the filtered signal samples and for generating representations for the received filtered signal samples for each of the gas sensors based on dynamic characteristics of the received filtered signal samples of the respective gas sensor (Joseph paragraphs [0055]-[0056] and [0064] teach a feature extraction module in a signal processing unit for generating feature vectors (representations) for the received filtered signal samples, based on relative change differences (dynamic characteristics) between a response value and corresponding baseline function of the gas sensor); and
	a decision making block configured for receiving the representations (Joseph paragraph [0057] teaches a multi layer perceptron (MLP) artificial neural network (ANN) as a decision making block configured for receiving the feature vector representations), wherein the decision making block comprises a trained model based algorithm stage having an input layer and an output (Joseph paragraph [0025] teaches where the ANN comprises a trained model based k-nearest neighbor algorithm stage and having an input layer for receiving the feature vectors and an output layer for outputting recognized pattern results), wherein the decision making block comprises one or more trained models for the algorithm stage (Joseph paragraph [0025] teaches one or more feature vector training models from artificially generated or augmented sets of feature vectors), wherein the representations for each of the gas sensors are input to the input layer of the algorithm stage (Joseph paragraphs [0025] and [0057] teach where the feature vector representations for each of the gas sensors are input into the input layer of the algorithm stage), wherein the decision making block creates for each of the gas sensors sensing results based on output values of the output layer of the algorithm stage (Joseph paragraphs [0025], [0057], and [0065] teach creating pattern recognition sensing results for each of the gas sensors based on output values of the output layer of the pattern recognition k-nearest neighbor algorithm stage), wherein the output values for each of the gas sensors are created by using at least one of the one or more trained models at the algorithm stage so that the output values for each of the gas sensors depend on the representations of each of the gas sensors (Joseph paragraphs [0012], [0025], and [0057] teach where the processing by the trained algorithm-based ANN creates improved recognition output values for the gas sensors based on improved feature vectors, where the output values for the gas sensors depend on the feature vector representations of each of the gas sensors). 

	However, claim 1 is allowed because the closest prior art, Joseph (US Pat. Pub. 2013/0064423) fails to anticipate or render obvious a gas sensing device for sensing one or more gases in a mixture of gases, the sensing device comprises: one or more heating elements for heating each of the gas sensors, wherein the one or more heating elements are brought to a first temperature during the recovery phases and to a second temperature during the sense phases, wherein the first temperature is higher than the second temperature, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
	Similarly, claim 20 is allowed because the closest prior art, Joseph (US Pat. Pub. 2013/0064423) fails to anticipate or render obvious a method for operating a gas sensing device for sensing one or more gases in a mixture of gases, wherein the method comprises: heating each of the gas sensors by using one or more heating elements, wherein the one or more heating elements are brought to a first temperature during the recovery phases and to a second temperature during the sense phases, wherein the first temperature is higher than the second temperature, in combination with the rest of the claim limitations as claimed and defined by the Applicant.
8.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Pertinent Art
9.	Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.  The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the of the passage as taught by the prior art or disclosed by the Examiner.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
B.	Li et al. (US Pat. Pub. 2009/0144022) discloses a Mixed Statistical and Numerical Model for Sensor Array Detection and Classification.
C. 	Sagberg (US Pat. No. 10,508,988) discloses Method and System for Gas Detection.

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL D LEE whose telephone number is (571)270-1598. The examiner can normally be reached M to F, 9:30 am to 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL D. LEE
Examiner
Art Unit 2862



/PAUL D LEE/Primary Examiner, Art Unit 2862                                                                                                                                                                                                        4/8/2022